Citation Nr: 1030820	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 1, 2007, for 
the award of death pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from August 1944 to December 1944.  
He died in May 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The Veteran died in May 2003.

2.  Entitlement to death pension benefits was denied in 
unappealed decisions dated in February and August 2004.

3.  A claim, formal or informal, seeking death pension benefits 
was not thereafter filed by the appellant or any representative 
until March 1, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 2007, 
for the award of death pension benefits have not been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 
3.152, 3.155, 3.400 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, VA did not provide the appellant with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board points out, however, that this appeal rises 
from the grant of entitlement to death pension benefits.  Once 
the claim was substantiated through the grant of death pension 
benefits in June 2008, and the appellant was assigned an 
effective date for that grant, VA had no further notice 
obligations under 38 U.S.C.A. § 5103(a) with respect to the 
appellant's disagreement with the effective date assigned.  The 
record reflects that the appellant did receive the notice to 
which she is entitled under 38 U.S.C.A. §§ 5103A and 7105.  See 
Dingess v. Nicholson, 19 Vet. App. 473 at 490-91; 38 C.F.R. § 
3.159(b)(3)).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the appellant, the Board 
notes that the pertinent facts are not in dispute.  The appellant 
does not contend that she filed a claim earlier than March 1, 
2007, other than those denied in the February and August 2004 
actions.  The appellant has not identified any outstanding 
evidence for VA to obtain, and there is otherwise no indication 
of any such evidence.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Veteran died in May 2003.  On September 5, 2003, the 
appellant, his surviving spouse, submitted a statement seeking, 
inter alia, death pension benefits.  Then, on October 1, 2003, 
the RO received a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child.  On the form, she stated that she had 
been married to the late Veteran since June 17, 2002, and that 
they had no children.

In a February 2004 decision, entitlement to death pension 
benefits was denied because the evidence did not establish that 
the appellant was married to the late Veteran one year or more 
prior to his death or that they had a child either of or before 
their marriage.  See 38 C.F.R. § 3.54(a)(1), (a)(2).  The 
appellant did not initiate an appeal of that action and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.110.  She expressed 
only disagreement with the determination that the Veteran's death 
was not service-connected.  This claim was ultimately denied by 
the Board in a subsequent decision.

On March 29, 2004, the appellant submitted a VA Form 21-4171, 
Supporting Statement Regarding Marriage, and a VA Form 21-4170, 
Status of Marital Relationship, again seeking death pension.  In 
these forms she indicated that she had been married to the late 
Veteran since May 1992 on a common law basis.  In an April 2004 
administrative decision the RO found that a common law marriage 
did indeed exist.  See 38 C.F.R. § 3.1(j).  However, this claim 
was once again denied, this time on the basis that the appellant 
had not provided the necessary information regarding her net 
worth and income.  See 38 C.F.R. § 3.3(b)(3)(iv).  She did not 
express disagreement with this decision and it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.110.

On March 1, 2007, the appellant submitted a claim of entitlement 
to death pension benefits.  Along with the application she 
submitted a VA Form 21-0518-1, Improved Pension Eligibility 
Verification Report (surviving spouse with no children).  

In a June 2008 decision, the RO granted entitlement to death 
pension.  The appellant thereafter expressed disagreement with 
the assigned effective date of March 1, 2007.  See June 2008 
statement.  The appellant contends that an effective date in 
September 2003 should be assigned because that is the month in 
which she filed her initial claim.  It appears to the Board that 
she feels that this effective date should be assigned because 
although the claim was initially denied, it was finally granted 
in the June 2008 decision.

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served for 
ninety days or more during a period of war; or (ii) was, at the 
time of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) the 
surviving spouse meets the net worth requirements of 38 C.F.R. § 
3.274 and has an annual income not in excess of the maximum 
annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

A specific claim in the form prescribed by VA's Secretary must be 
filed in order for death benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.152.  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date 
on which a claim, information or evidence was received by VA.  38 
C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155 (2009).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 5110(a) (West 2002); 38 C.F.R. § 3.400.

For awards based on claims received between October 1, 1984, and 
December 9, 2004, the effective date of an award based on a claim 
for non service-connected death after separation from service 
shall be the first day of the month in which the veteran's death 
occurred if the claim is received within 45 days after the date 
of the veteran's death; otherwise, it is the date of receipt of 
the claim.  For awards based on claims received on or after 
December 10, 2004, the effective date of an award based on a 
claim for nonservice-connected death after separation from 
service shall be the first day of the month in which the 
veteran's death occurred if the claim is received within one year 
after the date of the veteran's death; otherwise, it is the date 
of receipt of the claim.  38 C.F.R. § 3.400(c)(3).

Entitlement to death pension benefits was denied in February 2004 
and August 2004 actions by VA.  The appellant was notified of 
those decisions and of her appellate rights with respect thereto, 
but she did not appeal either of them.

Following the February 2004 denial, no further communication from 
the appellant or any representative concerning death pension 
benefits was received until March 29, 2004.  Likewise, following 
this date, there appears no communication in this regard until 
March 1, 2007.  The Board has reviewed the record but finds no 
other communication which can be construed as a claim for the 
referenced benefits prior to March 1, 2007, other than those 
which were the subject of prior and final denials.  

The Board acknowledges the appellant's contention that she 
desires an effective date in September 2003 because that is when 
she filed her initial claim, which was ultimately granted in the 
June 2008 decision.  However, the law precludes assignment of an 
effective date earlier than the March 1, 2007, claim.

In sum, following the unappealed February and August 2004 denials 
of the claims for death pension benefits, the appellant next 
filed a claim seeking such benefits on March 1, 2007.  As the 
appellant's successful claim was filed after December 2004, and 
more than one year following the Veteran's death, the applicable 
law specifies that the effective date for the award of death 
pension benefits is the date of receipt of the claim.  
Accordingly, the preponderance of the evidence is against 
assignment of an effective date earlier than March 1, 2007, for 
the award of death pension benefits.


ORDER

Entitlement to an effective date earlier than March 1, 2007, for 
the award of death pension benefits is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


